Citation Nr: 1026460	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for diabetes mellitus, type II.

2.  Entitlement to a separate disability rating for renal 
dysfunction as complication of diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2004 from the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied the Veteran's claim 
seeking entitlement to an increased rating for his service-
connected diabetes mellitus, type II.  

In July 2007, the Board disposed of several issues and remanded 
the claim for an increased rating for diabetes mellitus, type II 
for additional development.  This case is now before the Board 
for further appellate consideration.

The issue of entitlement to a separate disability rating for 
renal dysfunction as a complication of diabetes mellitus, type 
II, is addressed in the REMAND portion of the decision below and 
is REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II, 
requires insulin and/or oral hypoglycemic agent, and restricted 
diet only for treatment; it does not require regulation of 
activities.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
schedular criteria are met for a disability rating of 20 percent, 
and no more, for diabetes mellitus, type II. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.122, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, even 
if the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service connection, 
so that VA must provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters in December 
2003, April 2004, August 2004, March 2005, October 2008, and 
April 2009.  These documents in combination provided notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the rating claim on appeal and decided 
below.  The RO has provided notice of how effective dates are 
assigned.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the Veteran.  The claim was subsequently 
readjudicated most recently in a September 2009 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim on appeal.  

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment records, and 
records of medical treatment received privately and from VA, and 
VA examination reports.  Findings from examination reports are 
adequate for the purposes of deciding the claim on appeal decided 
below.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Veteran was also provided with an opportunity to present 
testimony at a hearing on appeal before a Veteran Law Judge, but 
did not request one; however he did testify before an RO decision 
review officer May 2005 on these matters. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
regarding the issue decided below, the Board is satisfied as to 
compliance with the instructions from its July 2007 remand.  The 
Board finds that the RO complied with these instructions, 
obtaining additional medical records and affording the Veteran an 
examination of his diabetes mellitus in April 2009.  The Board 
further finds that the resulting April 2009 VA examination report 
substantially complies with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Relevant Law and Regulations

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper evaluation of 
service-connected disabilities requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has already 
been established, such as here, then the primary concern is the 
present level of disability.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after service 
connection is established).  Thus, in deciding the claim below, 
the Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  
  
The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  When a disability is not 
specifically listed in the Rating Schedule, it may be rated under 
a closely related injury in which the functions affected and the 
anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2009).

The Veteran's service-connected diabetes mellitus, type II, is 
assigned a 10 percent  disability rating under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, 
a 10 percent disability rating is warranted for diabetes mellitus 
that is manageable by restricted diet only.  A 20 percent 
disability rating is warranted for diabetes mellitus that 
requires insulin and a restricted diet or an oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating 
requires insulin, a restricted diet, and regulation of 
activities.    

A 60 percent disability rating under this code requires insulin, 
a restricted diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Id.  

A maximum rating of 100 percent disability rating is warranted 
when the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Id.  

In addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  

The report of a November 2003 VA examination shows that the 
Veteran was not on any diabetic medications.  He had not required 
hospitalization for ketoacidosis or hypoglycemia.  He denied 
polyuria, polydipsia, and hypoglycemia.  He followed a low 
carbohydrate diet.  He reported that his weight was decreased.  

The Veteran reported that he was not working due to heart attack 
and posttraumatic stress disorder.  He was not doing any 
exercising.  He had had high blood pressure for 25 years, and was 
taking medication for that condition.  He had a myocardial 
infarction in 2000.  He denied having any numbness/tingling of 
his extremities and had no sores/ulcerations on his feet.  He 
reported he had no history of bowel/bladder dysfunction.  He 
reported that he had some erectile problems, which he related to 
medications taken for other conditions.   

The examiner recorded that test results included a random glucose 
of 154 and creatinine borderline elevated at 1.5 (more likely 
than not due to hypertension); CBC was within normal limits 
except for a slight elevated white blood cell count of 12,300; 
urinalysis was negative for protein or glucose in the urine; and 
there was no microalbumin in the urine. 

After examination the report contains diagnoses of (1) diabetes 
mellitus, diet controlled; (2) essential hypertension, predating 
and not caused by diabetes; and (3) status post myocardial 
infarction, predating and not caused by diabetes.

The report of an October 2004 VA examination shows a reported 
history of complaints essentially the same as from the November 
2003 VA examination, except that the Veteran reported complaints 
of occasional tingling of his feet.  On examination, there were 
no sores/ulcerations on the feet; peripheral pulses were positive 
bilaterally; and sensation to the monofilament was intact in all 
extremities.  

After examination the report contains diagnoses of (1) type II 
diabetes mellitus, diet controlled; (2) essential hypertension, 
predating and not caused by diabetes; (3) coronary artery 
disease, predating and not caused by diabetes; and (4) erectile 
dysfunction, predating diagnosis of diabetes.  The examiner 
commented that during the Veteran's visit to his family physician 
in January 1998, the treatment provider noted erectile 
dysfunction due to blood pressure medication.  The examiner noted 
that this was prior to the diagnosis of diabetes.  The examiner 
commented that the Veteran had no restrictions or regulation of 
activities due to his diabetes.  

The report of an October 2004 VA eye examination shows that the 
Veteran reported complaints of occasional slight blurring of his 
vision.  After examination the report contains an impression of 
normal examination of both eyes.  The examiner opined that there 
was no diabetic retinopathy or other diabetic-related eye 
condition present.

In an April 2005 letter, Robert L. Russell, M.D., stated that the 
Veteran was his patient.  He further stated that the Veteran had 
diabetes mellitus and had been having elevated blood glucose.  
Dr. Russell opined that this was the cause of the Veteran's 
fatigue and malaise.  Dr. Russell stated that the Veteran had 
recently been started on treatment for his diabetes.

In a May 2005 letter (repeated in May 2007), Richard D. Guynes, 
M.D., discussed his treatment of the Veteran for coronary artery 
disease.  Dr. Guynes stated that the Veteran's co-morbid 
conditions included hypertension, hyperlipidemia, and diabetes 
mellitus, all of which were contributing significantly to the 
Veteran's atherosclerosis.  Dr. Guynes opined indicating that it 
was reasonable to state that the Veteran's diabetes and coronary 
artery disease were related given the likelihood that diabetes 
had contributed to the Veteran's heart disease.

The report of an August 2005 VA examination for heart disorder 
shows that the examiner reviewed the clinical records on file 
including the previous VA examination reports and the May 2005 
cardiologist's letter.  In this regard, the examiner noted that 
the cardiologist did not have the benefit of a review of the 
claims file.  The examiner noted further that the clinic notes of 
from 2000 to 2004 did not list diabetes in the impression until 
March 2004.  Based on a review of the record, the examiner opined 
that there was no evidence to support a finding that the diabetes 
caused the coronary artery disease or aggravated heart disease, 
as there was no evidence of progression or worsening of the 
diabetes.  

The report of an April 2009 VA examination shows that the Veteran 
reported he had not had any hospitalizations for diabetes, nor 
any ketoacidosis or hypoglycemic reactions or hyperglycemia.  The 
Veteran's weight had been stable.  He was following a low 
carbohydrate diet, and was being treated with oral medication of 
Actos and glipizide.  The examiner stated that the Veteran did 
not describe any hypoglycemia or hypoglycemic spells; the Veteran 
did not have to limit his activities on the basis of his 
diabetes; and the Veteran had no history of diabetic retinopathy, 
peripheral neuropathy symptoms, or bowel dysfunction.  

The examiner stated that the Veteran did have erectile 
dysfunction for the past seven to eight years.  The examiner 
noted that the claims file records indicated that the erectile 
dysfunction was related to hypertension and was prior to the 
diagnosis of diabetes.  The Veteran reported that he was being 
treated for kidney dysfunction. 

On examination the skin did not show any diabetic skin lesions, 
and the feet were in good repair without diabetic ulcerations or 
sores.  The pupils were equal and responsive to light.  The 
extremities showed no edema.  Ankle jerks were +1 and 
symmetrical.  The bottom of the feet sensory and motor function 
looked normal, and vibratory senses were intact to the feet.  
There were no afocal findings.  

After examination, the report contains diagnoses of (1) type II 
diabetes, moderately poor control; (2) essential hypertension; 
(3) erectile dysfunction; (4) renal azotemia; and (5) coronary 
artery disease.

The examiner commented that the Veteran had type II diabetes 
controlled with diet and oral medications.  The examiner opined 
that the diabetes did not prevent employability; and that 
erectile dysfunction preceded the diagnosis of diabetes mellitus.  
The examiner further opined in essence that diabetes was probably 
a contributing factor to the erectile dysfunction, but the degree 
of contribution could not be determined without resorting to 
speculation.  

The examiner also commented that the Veteran had renal 
dysfunction.  The examiner opined that the cause of the renal 
dysfunction was more likely than not secondary to his 
hypertension and diabetes; and the degree of cause of any one of 
these two factors could not be established without resorting to 
speculation.

The examiner opined that the Veteran's hypertension was essential 
in nature and not secondary to diabetes; and was acceptably 
controlled, and therefore not aggravated by diabetes.  The 
examiner opined that the Veteran's coronary artery disease was 
not caused by his diabetes, on the basis that both were diagnosed 
around the same time, and that generally diabetes must be present 
five or more years prior to being a cause of vascular disease.  
The examiner opined that it was more likely that the causes of 
the coronary artery disease was the longstanding hypertension and 
history of cigarette smoking.  The examiner opined that based on 
history, there had been no aggravation of the coronary artery 
disease by the diabetes.

The examiner opined that fatigue was nonspecific and could have 
many primary causes, therefore it was not possible to identify 
the cause of the Veteran's fatigue without resorting to 
speculation.  The examiner noted in this regard that by history, 
the Veteran had related his fatigue to his heart disease.

In a February 2010 letter from a VA nurse practitioner, she 
notified the Veteran of recent laboratory results, including that 
his three month sugar average was 8.5.  She noted that a result 
less than 7.0 was preferred, and on that basis she requested that 
the Veteran contact her to come in to arrange to start taking 
insulin.   

On review of the evidence on file material to the claim on 
appeal, as summarized above, the Board finds that the Veteran's 
disability picture due to his diabetes mellitus, type II, more 
closely approximates the diagnostic criteria for a 20 percent 
disability rating, but no more.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  After giving the Veteran the benefit of 
any remaining doubt, the objective medical evidence is at least 
in equipoise as to whether the Veteran's service-connected 
diabetes mellitus, type II, results in symptomatology productive 
of requiring insulin and a restricted diet or an oral 
hypoglycemic agent and restricted diet.  In fact these are 
findings at the most recent VA examination, and is indicated in 
the recent letter of February 2010 from a VA nurse practitioner.

Therefore, after comparing the Veteran's symptoms to the 
provisions of the rating schedule, for the reasons discussed 
above, the criteria for a 20 percent rating for diabetes 
mellitus, type II, are more nearly approximated.  Id.  After 
resolving any reasonable doubt remaining in favor of the Veteran, 
the objective medical evidence, the Veteran's statements and 
testimony regarding his symptomatology, show a disability that 
more nearly approximates that which warrants the assignment of a 
20 percent disability rating for the entire appeal period.  See 
38 C.F.R. § 4.7; Hart, supra.  

A disability rating in excess of 20 percent, however, is not 
warranted since the disability picture does not meet or 
approximate the criteria for a 40 percent disability.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913.  In that regard, the 
evidence does not show that the Veteran had to regulate 
activities as required along with the requirement of insulin and 
a restricted diet, for the next higher rating of 40 percent.  The 
report of the most recent VA examination, in April 2009, shows 
that the Veteran had not had to limit his activities on the basis 
of his diabetes.  Also, there was no evidence of any episodes of 
ketoacidosis or hypoglycemic reactions to implicate consideration 
of higher disability ratings under Diagnostic Code 7913.

With respect to other findings from the April 2009 VA 
examination, the examiner opined that the Veteran's hypertension 
and coronary artery disease were not secondary to or aggravated 
by the Veteran's diabetes mellitus, type II.  As discussed above, 
the preponderance of the evidence overall is against such 
findings.

The April 2009 VA examiner noted that the Veteran's erectile 
dysfunction preceded his diabetes mellitus.  Significantly, the 
examiner noted the review of the claims folder indicated the 
erectile dysfunction was related to the Veteran's hypertension.  
The examiner opined that he could not determine any degree of the 
contribution related to his diabetes mellitus without resorting 
to speculation.  Notably, service connection may not be based on 
a resort to speculation or possibility, and medical opinions that 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain 
v. West , 11 Vet. App. 124, 127 (1998).  For all of these 
reasons, there is no basis for a separate evaluation for 
complications of diabetes involving erectile dysfunction.

In this regard, the Board notes that the matter of consideration 
for a separate evaluation of a compensable complication of 
diabetes for renal dysfunction, is addressed in the remand below.  
See Note 1 following 38 C.F.R. § 4.119, Diagnostic Code 7913.
 
There is no showing, and no allegation, that the Veteran's 
diabetes mellitus, type II, reflects an exceptional or unusual a 
disability picture as to warrant referral for consideration of 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the evaluation 
assigned here) for any period since the Veteran submitted his 
claim for an increase in rating.  The record indicates that the 
Veteran ceased work due to other disabilities.  Further, the 
Veteran's diabetes mellitus, type II, condition does not exceed 
or even meet the criteria required for the maximum rating on a 
schedular basis.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular standards.
 
In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the competent evidence is against the claim for a 
disability rating in excess of the 20 percent granted for 
service-connected diabetes mellitus, type II for any period 
during the pendency of the appeal.  Hart, supra. 


ORDER

A 20 percent rating is granted for diabetes mellitus, type II, 
subject to the controlling regulations governing the payment of 
monetary benefits.


REMAND

The Veteran claims entitlement to a disability rating in excess 
of 10 percent for diabetes mellitus, type II.  In the decision 
above, the Board has granted a 20 percent disability rating based 
on diagnostic criteria as discussed, under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A remand to the RO in this case is 
necessary for the following reasons.  
 
The Veteran's diabetes mellitus, type II, is rated under 
Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Note (1) following 38 C.F.R. § 4.119, Diagnostic Code 7913 
indicates that compensable complications from diabetes mellitus 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process under 
Diagnostic Code 7913.  

During the April 2009 VA examination, the examiner diagnosed 
renal dysfunction "with cause more likely than not secondary to 
his hypertension and diabetes and the degree of cause of any one 
cannot be established without resorting to speculation." This 
opinion implicates consideration of Note (1).  If it is not 
possible to separate the effects of a service-connected condition 
from that of a nonservice-connected condition, then 38 C.F.R. § 
3.102 requires that reasonable doubt be resolved in the Veteran's 
favor; that is, any such ambiguity as to the origin of such signs 
and symptoms shall be attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(citing 61 Fed. Reg. 52,698 (1996)).  

Thus, reasonable doubt is resolved here in the Veteran's favor, 
and the renal dysfunction symptomatology are complications of the 
diabetes mellitus, type II.  The Board, however, is not at this 
time able to determine whether these complications are ratable at 
a compensable level so as to separately evaluate the renal 
condition as indicated under Note (1).

VA has not yet examined the Veteran specifically for any renal 
complications of his diabetes mellitus, type II, in connection 
with the claim on appeal a higher disability rating.  An 
examination is necessary to determine the severity of the renal 
dysfunction complications of the diabetes mellitus, type II, 
which was diagnosed as renal azotemia at the April 2009 VA 
examination.     
 
Because the Veteran was not examined regarding this specific 
matter, a contemporaneous and thorough VA examination, which 
takes into account any records obtainable of pertinent medical 
treatment, would certainly assist the Board in clarifying the 
severity of the Veteran's renal dysfunction complications of the 
diabetes mellitus, type II, diagnosed as renal azotemia.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for any renal dysfunction 
to include renal azotemia, which may be 
referable to complications of diabetes 
mellitus, type II. 

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2009).  

2.  Thereafter, schedule the Veteran for VA 
examination of his renal dysfunction by an 
appropriate specialist to determine the 
severity of the disease including any renal 
dysfunction as a complication of the diabetes 
mellitus, type II.

The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination report.  
The RO should make the claims file available 
to the examiner, who should review the entire 
claims folder in conjunction with this 
examination. The examiner should indicate 
this fact in the examination report.

In accordance with the latest AMIE work sheet 
for rating the diagnosed renal dysfunction, 
the examiner is to provide a detailed review 
of the Veteran's history and current 
complaints; as well as findings as to the 
nature and extent of the service-connected 
renal dysfunction complications of diabetes 
mellitus, type II.  Include a statement 
discussing any present renal disorders that 
are complications of the diabetes mellitus, 
type II, and evaluation of any such 
complications of the disease.  

In this connection the examiner should opine 
as to whether there is any diabetic 
nephropathy referable to microvascular 
complications of diabetes.  

The examiner must provide a complete 
rationale for any opinion offered.

3.  Adjudicate the claim on appeal for a 
separate disability rating for renal 
dysfunction as a complication of diabetes 
mellitus, type II.  If the benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for the Veteran and representative to 
respond.  Thereafter, return the case to the 
Board for further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


